Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 1 of 7 Page ID #:489




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

   Case No.      CV 19-9107-DMG (MAAx)                                           Date    April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                             Page    1 of 7

   Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                      NOT REPORTED
                  Deputy Clerk                                                    Court Reporter

       Attorneys Present for Plaintiff(s)                              Attorneys Present for Defendant(s)
                None Present                                                     None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF/COUNTER-DEFENDANT’S
               MOTION TO DISMISS DEFENDANTS/COUNTERCLAIMANTS’ FIRST
               AMENDED COUNTERCLAIM [60]

          On August 14, 2020, the Court granted Plaintiff Melissa Jefferson’s (known professionally
  as Lizzo) motion to dismiss Defendants Justin Raisen, Jeremiah Raisen, Yves Rothman, and Heavy
  Duty Music Publishing’s Counterclaims for failure to state a claim, with leave to amend. [Doc. #
  57 (“first MTD Order” or “MTD1 Order”).] On September 3, 2020, Counterclaimants filed their
  First Amended Answer (“FAA”), which contains counterclaims for: (1) a judicial declaration that
  they are joint authors and co-owners of Truth Hurts; (2) an accounting of revenues from the use of
  Healthy in Truth Hurts; (3) “further relief” under 28 U.S.C. § 2202; (4) an accounting of revenues
  from Truth Hurts enjoyed by all Counter-defendants, or by Lizzo and Jesse St. John Geller (“St.
  John”); and (5) a constructive trust. [Doc. # 58.]

          On September 24, 2020, Lizzo filed a second motion to dismiss (“MTD”) the first, third,
  fourth, and fifth amended counterclaims. [Doc. # 60.] The motion has since been fully briefed.
  [Doc. ## 68, 72.] For the reasons set forth below, the Court GRANTS Lizzo’s second MTD.

                                                I.
                                       FACTUAL BACKGROUND

         Most of the factual allegations in the FAA are identical to those in the original
  Counterclaims. The Court incorporates by reference its prior summary of these allegations. See
  MTD1 Order at 1-3.1 The most significant change is that instead of alleging that Counter-
  Defendants “copied substantial, significant original creative expression from ‘Healthy’ to create
  ‘Truth Hurts,’” the FAA now alleges that they “continued working and evolving ‘Healthy,’ and
  through that process arrived at a finalized song called ‘Truth Hurts.’” Compare Counterclaims at
  ¶ 32 with FAA at ¶ 32.
           1
              All page references herein are to page numbers inserted in the header of the document by the CM/ECF
  filing system.

   CV-90                                 CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 2 of 7 Page ID #:490




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.         CV 19-9107-DMG (MAAx)                                             Date    April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                                  Page       2 of 7

          The FAA also adds that during the April 11, 2017 recording session, neither Lizzo nor St.
  John wanted to use the “100%” line in Healthy, but Jeremiah convinced them to include it. FAA
  at ¶ 23. Lizzo sang the lyric in accordance with the melodies and rhythm previously established
  in the first verse of Healthy, which had been developed collaboratively by the group from an
  instrumental track provided by Justin and Rothman. Id.

         Counterclaimants also allege that Lizzo recognized St. John’s contribution to the Healthy
  recording sessions and to Truth Hurts in a tweet saying, “TY @jessesaintjohn for inspiring v1
  from a whole otha song we wrote! I JUST TOOK A DNA TEST // IM 100% DAT BITCH is
  the best gift ever.” Counterclaims at ¶ 35-36; FAA at ¶¶ 34-35. In addition, Counterclaimants
  now allege that, instead of Justin being “struck by the substantial similarities between [Truth
  Hurts] and ‘Healthy,’” he was “struck by the fact that it was the end product of the work Lizzo
  and Counterclaimants had put into ‘Healthy.’” Compare Counterclaims at ¶ 37 with FAA at
  ¶ 36.

                                                        II.
                                                    DISCUSSION2

  A.       The FAA Continues to Allege that Healthy and Truth Hurts Are Distinct Songs

          In its first MTD Order, the Court dismissed the Counterclaims seeking co-ownership of
  Truth Hurts to the extent they were premised on allegations that Lizzo copied Healthy in creating
  Truth Hurts because “[j]oint authorship in a prior work is insufficient to make one a joint author
  of a derivative work.” MTD1 Order at 4 (quoting Ashton-Tate Corp. v. Ross, 916 F.2d 516, 522
  (9th Cir. 1990)). Counterclaimants now contend that because the FAA instead alleges that Truth
  Hurts is the refined and finished product of Healthy, their claims fall under an exception for
  contributions to a single “finished product,” as articulated in Maurizio v. Goldsmith, 84 F. Supp.
  2d 455 (S.D.N.Y. 2000).3 Opp. at 21-22.

         Although the FAA is stripped of all statements that Truth Hurts copied or was derived from
  Healthy, Counterclaimants continue to allege the same underlying facts that indicate “Healthy”
  was a standalone song and not an incomplete, partial contribution. The FAA fails to address the
  problematic allegations that gave rise to the first MTD Order. Specifically,


           2
            The legal standard governing motions to dismiss is set forth in the Court’s first MTD Order and need not
  be repeated here. See MTD1 Order at 3.
           3
               For more detail on the facts and reasoning of Maurizio and Ashton-Tate, see MTD1 Order at 4-5.

   CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 3 of 7 Page ID #:491




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.      CV 19-9107-DMG (MAAx)                                    Date   April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                     Page     3 of 7

           Counterclaimants allege that, after Lizzo recorded Healthy, Justin Raisen “stayed
           up all night” polishing the song before soliciting feedback on it from the group.
           Counterclaims at ¶ 27. Raisen and Lizzo also held a second recording session to
           further fine-tune the song before suggesting that her management team include it
           on her upcoming EP. Id. at ¶¶ 29-30. A representative from Reed’s company stated
           that, at the time, Healthy “h[ad] a shot” of being included on Lizzo’s upcoming EP.
           Id. These allegations suggest that Healthy was, and was intended to be, a final
           product . . .

  MTD1 Order at 5. These same facts are again alleged in the FAA, and they lead to the same
  conclusion this time around.

          The FAA and Counterclaims also both cite a 2019 musicology report which concluded that
  the “duplication of these distinctive elements in Truth makes it difficult to argue that these
  similarities are the result of coincidence or that Truth was independently created and did not copy
  these elements from Healthy.” FAA at ¶ 45; Counterclaims at ¶ 46 (emphasis added).
  Counterclaimants continue to allege that both they and Lizzo’s team considered Healthy to be a
  complete song ready for album consideration, though it was ultimately not included. FAA at ¶¶
  30, 33. The FAA also continues to incorporate Lizzo’s statement that Healthy was a “whole otha
  song.” Id. at ¶ 35.

          What Counterclaimants do add to the FAA amount to mere labels and legal conclusions
  that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555). For example, their relabeling of Justin’s reaction
  to Truth Hurts as being “struck by the fact that it was the end product of the work [they] had put
  into ‘Healthy,’” rather than “struck by the substantial similarities between it and ‘Healthy,’”
  merely substitutes one legal conclusion (substantial similarity) with another (end product of the
  work). Counterclaimants also summarily allege that, “[o]n information and belief, in or about June
  2017, Lizzo and Reed continued working on and evolving ‘Healthy,’ and through that process
  arrived at a finalized song called ‘Truth Hurts,’” without providing any facts or justification to
  support that conclusion. FAA at ¶¶ 32, 52. See Iqbal, 556 U.S. at 664 (“While legal conclusions
  can provide the . . . framework, they must be supported by factual allegations.”). Counterclaimants
  attempt to construe “shared elements between the tracks” and “shared concept and feel” as factual
  evidence that Lizzo and Reed “further refine[d]” Healthy into Truth Hurts. FAA at ¶ 52. But this
  actually suggests that Truth Hurts derived or copied elements from Healthy, which is consistent
  with Counterclaimants’ own musicology report referenced in the FAA. The report states that
  certain distinctive elements in Truth Hurts duplicate, borrow, or copy from Healthy, while also
  clearly indicating that they are two distinct songs. See Arato Decl. ¶ 4, Ex. C (Musicology Report)

   CV-90                              CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 4 of 7 Page ID #:492




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-9107-DMG (MAAx)                                      Date    April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                       Page    4 of 7

  [Doc. # 49-3] (“the song Truth clearly contains lyrics and musical material contained in the song
  Healthy”).

           In its first MTD Order, the Court noted that “the facts that Counterclaimants set out in their
  pleading” are “irreconcilably inconsistent” with the notion that “all along, the parties intended
  Healthy to be merely a part of the process of creating a single finished product, Truth Hurts.” Yet
  in their amended pleading and Opposition, Counterclaimants continue attempting to reconcile the
  irreconcilable. Therefore, the Ashton-Tate rule still applies—to the extent Counterclaimants seek
  ownership of Truth Hurts based on their authorship of Healthy, their claim fails as a matter of law.

  B.       Counterclaimants Have Failed to Adequately Plead Joint Authorship of “Truth
           Hurts”

          Counterclaimants are correct that Ashton-Tate does not categorically preclude their co-
  ownership claim. It merely states that joint authorship of one work does not automatically confer
  ownership of the derivative work, and that the independent copyright protection that attaches to
  the derivative work is “wholly independent of the protection afforded in the preexisting work.”
  Ashton-Tate, 916 F.2d at 522 (citing Weissmann v. Freeman, 868 F.2d 1313, 1317 (2d Cir. 1989)).
  As such, the analysis now shifts to whether Counterclaimants have sufficiently pled independent
  co-ownership of Truth Hurts.

           To establish co-ownership, a party must show that it made an independently copyrightable
  contribution and qualifies as an author of the alleged joint work. See Aalmuhammed v. Lee, 202
  F.3d 1227, 1231-32 (9th Cir. 2000). The Ninth Circuit established a three-factor test for joint
  authorship in Aalmuhammed. In the absence of a contract, whether a contributor is an author for
  the purpose of joint authorship is based on: (1) whether the putative author superintended the work
  by exercising control; (2) whether the putative coauthors made objective manifestations of a shared
  intent to be coauthors; and (3) whether the audience appeal of the work turns on both contributions
  and the share of each in its success cannot be appraised. Richlin v. MGM Pictures, Inc., 531 F.3d
  962, 968 (9th Cir. 2008) (citing Aalmuhammed, 202 F.3d at 1234). Lizzo argues that the FAA
  fails to adequately plead two of the three factors, intent and control. MTD at 15.

                 1.      Control

          An alleged author exercises control when he or she is “the inventive or master mind who
  creates or gives effect to the idea.” Aalmuhammed, 202 F.3d at 1234. In many joint authorship
  analyses, control will be the most important factor. Id.


   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 5 of 7 Page ID #:493




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 19-9107-DMG (MAAx)                                       Date    April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                        Page    5 of 7

          Counterclaimants, relying on the assumption that Truth Hurts is the single final product of
  modifications to Healthy, point to their role in the April 2017 recording and editing sessions as
  evidence of their control over Truth Hurts. Opp. at 13. For example, they allege control over the
  instrumental tracks Lizzo picked from for Healthy, the creation and production of Healthy, the
  “drum grooves/programming and melodic keyboard/synth parts of Healthy, and Justin’s polishing
  and finetuning of Healthy. FAA at ¶¶ 23, 27-29. This might have been persuasive had they been
  able to show that Truth Hurts was, in fact, the end product of Healthy. This not being the case,
  Counterclaimants have not alleged facts indicating control over Truth Hurts. They allege no facts
  demonstrating that they exercised any control over the creation of Truth Hurts independent from
  their contributions to Healthy. Indeed, they “did not hear from Lizzo’s team again about ‘Healthy’
  until August 2017,” and appear not to have even known of the existence of Truth Hurts until after
  it was released. Id. at ¶¶ 31, 36 (“After the September 19, 2017 release . . . Justin listened to ‘Truth
  Hurts’ and was struck by the fact that it was the end product of the work Lizzo and
  Counterclaimants had put into ‘Healthy.’”). For the same reasons that “[j]oint authorship in a prior
  work is insufficient to make one a joint author of a derivative work,” Counterclaimants’ control
  over a prior work is insufficient to demonstrate control over a derivative work. See Ashton-Tate,
  916 F.2d at 522.

           Notwithstanding Ashton-Tate, Counterclaimants argue that their control over Healthy
  alone may be sufficient to show joint authorship over “Truth Hurts,” citing two cases from this
  district. In Reinsdorf v. Skechers U.S.A., 922 F. Supp. 2d 866, 873 (C.D. Cal. 2013), Reinsdorf
  exercised exclusive control over underlying photographs and Skechers had exclusive control over
  the graphic design, editing, and enhancement of those photographs. The court concluded that
  “each party had exclusive, or near-exclusive power over the distinct constituent parts of the unitary
  whole,” which weighed in favor of joint authorship. Id. at 872-73. Again, this comparison relies
  on the faulty assumption that Truth Hurts was an edited, enhanced, or refined version of Healthy.
  Further, unlike in Reinsdorf, Counterclaimants did not have “exclusive or near-exclusive” control
  over the underlying standalone work, as they admit that Lizzo also “contributed inseparable and
  interdependent non-trivial amounts of creative, original, and intellectual expression to create
  ‘Healthy.’” FAA at ¶ 25. Indeed, they listed Lizzo as a joint author in their registration of Healthy.
  Id. at ¶ 51. Joint authorship of the prior work is of course what implicates the Ashton-Tate rule.
  Reinsdorf, by contrast, involved the opposite scenario—each party had exclusive control over the
  distinct constituent parts.

          Similarly, in Morrill v. Smashing Pumpkins, 157 F. Supp. 2d 1120 (C.D. Cal. 2001), a
  band’s “sole control” over the musical compositions in a music video made it a joint author of the
  video, along with the filmmaker. Id. at 1124. The band and the filmmaker each exerted creative
  control over “separate and indispensable elements of the completed product.” Id. (emphasis

   CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 6 of 7 Page ID #:494




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-9107-DMG (MAAx)                                      Date   April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                      Page    6 of 7

  added). Again, the Ashton-Tate rule was not implicated because there was no joint prior work.
  Here, arguably Counterclaimants did not even have sole control over their constituent contribution
  to Healthy—they admit that the use of the “100%” line in Healthy was a suggestion that Lizzo
  could have chosen not to accept. See FAA at ¶ 23 (“Jeremiah enthusiastically suggested it be
  included as a lyric in the song,” and convinced Lizzo through his persistence.). Even assuming
  Counterclaimants controlled her use of the “100%” line in Healthy, they had no control over her
  choice to use it in Truth Hurts. See id. at ¶ 42 (“During the March 26, 2019 phone call, Lizzo
  admitted to Justin that . . . Reed suggested to her that they take elements from ‘Healthy’ for ‘Truth
  Hurts,’ including the ‘100%’ lyric and melody.”).

          The “100%” line may indeed be a copyrightable contribution, however, Aalmuhammed
  “plainly contemplates that an individual can make a ‘copyrightable contribution’ and yet not
  become a joint author of the whole work.” Garcia v. Google, Inc., 766 F.3d 929, 934 (9th Cir.
  2014) (emphasis in original). Accordingly, the control factor of Aalmuhammed weighs against
  joint authorship of Truth Hurts.

                 2.      Intent

         The second factor of the Aalmuhammed test is whether the parties made objective
  manifestations of a shared intent to be co-authors. Counterclaimants “contend that all of the parties
  understood and intended at the time that Counterclaimants, like Lizzo, would be joint authors of
  “Truth Hurts.” FAA at ¶ 56.

           In support of this conclusion, Counterclaimants allege that St. John received credit on Truth
  Hurts “based solely on his participation in the first of the two recording sessions at the Raisens’
  studio.” FAA at ¶ 56; Opp. at 10. Recognizing that the Court already rejected this argument in
  the first MTD Order, see MTD1 Order at 6, Counterclaimants admit that “the fact that Saint John
  was deemed a co-author of ‘Truth Hurts’ for his contributions in the Raisens’ recording studio
  would not necessarily mean everyone in the room . . . would be co-authors.” Opp. at 18. They
  argue, however, that it is objective indicia of a shared intent and understanding that all
  collaborators at the April 2017 sessions are co-authors of Truth Hurts. Opp. at 18. The Court
  disagrees.

          First, even assuming there was a shared intent that all collaborators would be co-authors of
  all songs written in the April 2017 sessions, Truth Hurts is not among them. Their intent in April
  2017 cannot be transferred to the time of writing Truth Hurts. Each putative author “must intend
  to contribute to a joint work at the time his or her alleged contribution is made. Because § 103(b)
  extends independent protection to derivative works, an intent to contribute or an actual

   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-09107-DMG-MAA Document 79 Filed 04/27/21 Page 7 of 7 Page ID #:495




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 19-9107-DMG (MAAx)                                        Date    April 27, 2021

   Title Melissa Jefferson v. Justin Raisen, et al.                                        Page    7 of 7

  contribution to previous works does not serve as proof of ownership in the derivative work.”
  Weissmann v. Freeman, 868 F.2d 1313, 1317 (2d Cir. 1989). Again, this is the Ashton-Tate rule
  in action. Based on the facts alleged, at the time of their contribution, Counterclaimants intended
  to contribute the line and melody to the track Healthy, not to a future, undefined work.
  Counterclaimants have alleged no facts to indicate that, at the time of the addition of the “100%”
  line to Truth Hurts, there was an objective manifestation of shared intent to make the Raisens joint
  authors.

          Second, the fact that Lizzo chose to credit multiple co-authors, including St. John, while
  excluding the Raisens actually indicates the opposite of what Counterclaimants argue it does: that
  there was no shared intent for the Raisens to be joint authors of Truth Hurts. Counterclaimants
  argue that Lizzo’s explicit refusals to credit them are “unreliable” and merely indicate her after-
  the-fact subjective intent. Opp. at 19-20. To the contrary, courts often look to contemporaneous
  credit decisions as indicia of whether there were objective manifestations of a shared intent to be
  joint authors. The Ninth Circuit did so in Aalmuhammed, stating “putative coauthors make
  objective manifestations of a shared intent to be coauthors, as by denoting the authorship of The
  Pirates of Penzance as ‘Gilbert and Sullivan.’” 202 F.3d at 1234. Thus, Lizzo’s choice to credit
  some co-authors, but not the Raisens, at the time of releasing Truth Hurts is relevant.

         In sum, the intent factor also weighs against Counterclaimants’ claim of joint authorship
  of Truth Hurts.

                                                 III.
                                             CONCLUSION

           Because Counterclaimants continue to claim co-ownership of Truth Hurts based solely on
  their contributions to a prior independent work, Lizzo’s second MTD is GRANTED. Given that
  the deficiencies in the Counterclaims have not been remedied in the FAA, the Court DISMISSES
  with prejudice Counterclaimants’ first cause of action for declaratory relief as to their ownership
  of Truth Hurts, as well as their third, fourth, and fifth causes of action to the extent they are derived
  from the first. Counter-defendants shall file their Answer to the remaining counterclaims by no
  later than 14 days from the date of this Order. The parties shall meet and confer and file an updated
  Joint Rule 26(f) Report within one week of the date of this Order.

  IT IS SO ORDERED.




   CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
